Citation Nr: 0408456	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a left great toe disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In that decision, the RO denied the veteran's 
claim for § 1151 compensation for a left great toe 
disability, which he alleged was due to a procedure performed 
at a VA medical Center (VAMC).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim for entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) 
for a left great toe disability has been obtained.

2.  The medical evidence of record indicates the veteran's 
left great toe disability is not the result of the July 2000 
surgery performed on his foot at a VAMC.


CONCLUSION OF LAW

The veteran's left great toe disability was not caused by 
carelessness, lack of proper skill, or error in judgment in 
VA care, treatment, or examination; nor was it the 
foreseeable result of VA care, treatment, or examination.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 3.358, 3.800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's July 2001 claim for § 1151 compensation.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Id. at 422.

The veteran's claim for § 1151 compensation for his left 
great toe disability was made in his July 2001 letter to the 
RO, which also contained his notice of disagreement (NOD) as 
to other claims not at issue on this appeal.  The RO had 
already sent the veteran a letter informing him of the VCAA 
and its application to his other claims.  Thereafter, in a 
rating decision dated November 2001, the RO denied the § 1151 
claim.  Only after that rating action was promulgated did the 
RO, in its November 2002 statement of the case (SOC), August 
2003 letter to the veteran, and September 2003 supplemental 
SOC (SSOC), provide the veteran notice regarding the 
information and evidence needed to substantiate the § 1151 
claim, as well as the respective responsibilities of the 
veteran and VA in submitting and obtaining evidence, and the 
need for the veteran to submit any medical information in his 
possession pertaining to the § 1151 claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying his 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the NOD and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it 
is not a reasonable construction of section 5103(a).  There 
is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 
(West 2002) to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's 
November 2002 SOC and August 2003 letter was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and the October 2003 
SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

Therefore, notwithstanding requirements of Pelegrini as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to the veteran.

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) must, in addition to the three 
elements specified in Charles and Quartuccio, request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).  Recently, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA's Office of General 
Counsel held that the "fourth element" requirement of 
Pelegrini was non-binding obiter dictum.  Id. at 7.  The 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this case, whether or not the "fourth element" 
requirement is dictum, the Board finds that the veteran was 
fully notified of the need to give to VA any evidence 
pertaining to his claim, even though the VCAA notice letter 
that was provided to him does not contain the precise 
language specified by the Pelegrini Court.

The August 2003 letter specifically referred to the veteran's 
§ 1151 claim.  It told the veteran to send the RO any medical 
evidence in his possession.  It also listed the evidence that 
had already been received, and explained the process for 
obtaining VA and private records and how these records could 
be used to show entitlement to compensation under § 1151.  
The RO's August 2003 letter thus provided the information 
specified by Quartuccio and, in its comprehensive and case 
specific listing of the types of evidence the veteran could 
provide, met Pelegrini's directive to tell him to "give us 
everything you've got pertaining to your claim," even though 
the letter did not use such exact language.  See Pelegrini, 
17 Vet. App. at 422.

Moreover, all the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. at 
564; Bernard v. Brown, 4 Vet. App. at 393-394.  In this case, 
even assuming the binding nature of Pelegrini's "fourth 
element," each of the four content requirements of a VCAA 
notice has been fully satisfied, and any error in not 
providing a single notice to the appellant covering all of 
Pelegrini's content requirements is harmless.

Finally, the RO has also obtained all of the relevant VA and 
private medical records and there is no indication there are 
additional relevant records of any kind that have not been 
associated with the claims file.  Indeed, the veteran's 
representative wrote in a September 2003 letter that the 
veteran "has no other evidence to submit."  The RO thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Factual Background

The July 2000 Operation Report gives a detailed description 
of the operation performed on the veteran's feet, reflecting 
that surgery was performed on the left foot for bunion 
repair, hammer toe correction, and hallux valgus.  There is 
no indication in the July 2000 Operation Report that the 
extensor hallucis longus tendon (EHLT) was severed or 
otherwise disabled.

An August 2000 VA outpatient treatment (VAOPT) record notes 
stiffness in the veteran's left great toe and attributes it 
to scarring or adhesions.

A November 17, 2000, VAOPT record reiterates the veteran's 
complaint of persistent lack of extension of his great toe.  
The exam revealed increase in scar formation with increased 
bulk in the interspace.  The VA physician wrote: "The tendon 
clearly is intact.  It is palpable and visible, but I believe 
he still has adhesions blocking it from full extension."  
The physician concluded that adhesions were blocking 
excursion of the EHLT.

A November 20, 2000, VAOPT record states, "EHL palpable 
without defect or scarring -incision sites remote from EHL 
tendon."

VAOPT records of February 2001 again recounted the veteran's 
difficulties in extending his left great toe.  The 
physician's assessment after an examination was that the 
veteran "appears to have an intact extensor hallucis tendon, 
but decreased function. ... I cannot clearly relate this to his 
surgery other than perhaps scarring of the tendon."  The 
physician also noted that if the left great toe difficulties 
continued, other causes would be considered, including 
possible radicular or lumbar spine causes with L5 nerve root 
irritation.

A July 3, 2001, VAOPT record described a "left EHL rupture" 
after the July 2000 operation, noting the veteran could not 
dorsiflex the left great toe.  An ultrasound revealed 
discontinuity in the EHL.  A review of the operation report 
indicated: "No mention was made of exposure or surgery 
involving the EHL."  The physician indicated that he had 
discussed with the veteran "the unfortunate fact that the 
EHL isn't in continuity and probably hasn't been for a period 
of time.  It isn't possible to repair this tendon after this 
prolonged period."

July 30, 2001, VAOPT records reflect that an ultrasound of 
the left foot revealed a segment of the tendon unable to be 
visualized and a segment appearing to be thickened and 
relatively hypoechoic.  The physician noted that the 
appearance of the left EHLT was significantly different than 
the right EHLT, which had a more uniform thickness.  The 
impression was, "Changes associated with the left extensor 
hallucis longus are consistent with a tendon rupture - 
thought to have occurred in the region of the junction of the 
mid and forefoot.  Correlate clinically."

An October 2001 MRI report stated: "There is no evidence of 
extensor hallucis longus tendon rupture.  Scar tissue is 
identified adjacent to the tendon near the base of the 1st 
proximal phalanges."

Another ultrasound was performed on the veteran's left foot 
in June 2002.  The report of that procedure indicated that 
the "proximal and distal segments of the extensor hallucis 
longus tendon were visualized and appear to be intact."  A 
segment of the tendon near the metatarsophalangeal joint 
could not be reliably visualized.  The impression was: 
"Suspicion of disruption of the extensor hallucis longus 
tendon in the region of the distal first metatarsal joint.  
Visualization difficulties may in part be related to the 
patient's surgery in this region although lack of a clear 
proportionate movement of the tendon with forced flexion and 
extension of the great toe is suspicious for tendon rupture 
(partial versus complete).  It should be noted that this 
evaluation was more difficult than the previous study as the 
tendon's course was harder to trace."

In October 2001, the veteran underwent a VA examination in 
connection with another claim.  At the conclusion of the VA 
examination report, the examiner opined on the veteran's 
claimed left toe disability without performing an 
examination, basing his opinion on the July 2000 operation 
report and the July 2001 VAOPT records.  The examiner stated: 
"There is no evidence of carelessness, negligence or error 
in judgment resulting in the claimed disability."  The 
examiner added that the July 2001 VAOPT records explained the 
nature of the disability and any correction that should be 
done.

A February 2003 report of Dr J. Pattavina, D.P.M., indicated 
that he felt he could not determine if the tendon had been 
severed based on the ultrasound and MRI, and so ordered a new 
ultrasound.  According to Dr. Pattavina, that ultrasound 
"clearly demonstrates the [EHLT] extending from the base of 
the proximal phalanx, becoming more hyperechoic directly over 
the first MPJ and then resuming a normal tendon signal along 
the first metatarsal head.  This is clearly demonstrated on 
multiple images, however, also on further images is evidence 
of some extensor hallucis longus or possible tendon sheath.  
This would infer that the tendon is still intact. ...  Although 
the image intensity again diminishes along the first MPJ, 
clearly on a third image it almost appears as the extensor 
hallucis longus has been damaged or cut.  However, this is 
not fully demonstrated on serial images.  There is some 
acoustic impedance along the dorsal first MPJ possibly 
consistent with that of scar tissue."  The impression was: 
"Extensor hallucis longus tendon postoperative fibrosing and 
scarring."

In September 2003, a VA physician gave an opinion in response 
to the RO's inquiry regarding the veteran's § 1151 claim.  
The VA physician noted the July 2000 operation, the veteran's 
inability to dorsiflex his big toe, and that "[r]epeated 
evaluations of this dysfunction, including ultrasounds and 
MRIs over the past several years have revealed scarring of 
the extensor tendon in the left big toe with no evidence of 
any tendons having been severed intraoperatively."  The 
opinion was that "it is most likely that the veteran's loss 
of dorsiflexion is related to postoperative scarring, which 
is a complication of surgery of the type he underwent.  As 
such, it does not represent negligence or lack of proper 
skill on the part of the operating surgeons."


Governing Statutes and Regulations

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to his claim.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Under the amended law, compensation is awarded for a 
"qualifying additional disability" in the same manner as if 
such a disability were service-connected.  A disability is 
considered a qualifying additional disability if it was not 
the result of the veteran's willful misconduct; the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary; and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

The regulations implementing 38 U.S.C.A. § 1151 (West 2002) 
are 38 C.F.R. §§ 3.358, 3.800 (2003).  They provide, in 
pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto. 38 C.F.R. § 3.358(a) (2003).  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate. 38 C.F.R. § 3.358(b)(1) (2003).  Compensation 
is not payable if the additional disability is a result of 
the natural progress of the injury or disease for which the 
veteran was hospitalized. 38 C.F.R. § 3.358(b)(2) (2003).  
Moreover, the additional disability must actually result from 
VA hospitalization or medical or surgical treatment and not 
be merely coincidental therewith. 38 C.F.R. § 3.358(c)(1), 
(2).  In addition, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3) 
(2003).


Analysis

The veteran attributes the left great toe disorder for which 
he seeks § 1151 benefits to the July 2000 surgery performed 
at a VAMC.  Specifically, he claims that, in the course of 
surgery on the veteran's left foot, the surgeon cut or 
otherwise damaged his left EHLT, which resulted in his 
current inability to bend his left great toe.  In the 
veteran's letter attached to the VA Form 646, Statement of 
Accredited Representation in Appealed Case, and at the RO 
hearing (pp. 1, 3-4), he stated that immediately upon 
awakening from the surgery, he complained that he could not 
move his left great toe, and is still unable to do so.

The veteran is competent to testify as to his inability to 
bend his toe, as well as to the fact that he noticed this 
inability immediately upon awakening from surgery.  38 C.F.R. 
§ 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(veteran's statements competent when they relate to an 
observable condition).  The VAOPT records, including those of 
August 2000, support his assertion that he has consistently 
complained of an inability to move his toe since shortly 
after the surgery.  However, as a layperson without medical 
training or expertise, the veteran is not competent to render 
a probative opinion on a medical matter, such as whether 
there was a nexus between the July 2000 surgery and his toe 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  That determination 
can only be made by a qualified physician.

The competent medical evidence of record overwhelmingly 
indicates that the veteran's toe disability was not caused by 
the July 2000 foot surgery or any negligence, carelessness, 
lack of proper skill, or error in judgment during this 
surgery; nor was it the unforeseeable result of the surgery.  
Every physician who was able to express an opinion based on 
fully discernible images indicated that the veteran's EHLT is 
intact.  The November 17, 2000 VAOPT record states: "The 
tendon is clearly intact."  The February 2001 VAOPT record 
states that the veteran "appears to have an intact extensor 
hallucis tendon."  The October 2001 MRI report states: 
"There is no evidence of extensor hallucis longus tendon 
rupture."  The October 2001 VA examiner opined that there 
was "no evidence of carelessness, negligence, or error in 
judgment resulting in the claimed disability."  The 
September 2003 VA examiner, reviewing the previous 
evaluations of the left toe disability and its cause, 
concluded that there was no evidence of any tendons severed 
intraoperatively or negligence or lack of skill by the 
surgeons, and that the disability was most likely due to 
postoperative scarring, a foreseeable complication of the 
foot surgery.  Even Dr. Pattavina, cited by the veteran's 
representative in support of his claim at the RO hearing (p. 
1), stated that the images from the new ultrasound "infer 
that the tendon is still intact."

There were some statements that the tendon was cut or 
otherwise damaged, but those statements are equivocal in 
nature and based on images that were admittedly insufficient 
ones on which to base an opinion.  For example, the July 30, 
2001, VAOPT record stated: "Changes associated with the left 
extensor hallucis longus are consistent with tendon rupture - 
thought to have occurred in the region of the junction of the 
mid and forefoot.  Correlate clinically" (emphasis added).  
Significantly, this statement was only that the images viewed 
were consistent with tendon rupture, not that a tendon 
rupture had occurred, and was based on an ultrasound that 
revealed a segment of the tendon unable to be visualized and 
a segment appearing to be thickened and relatively 
hypoechoic, i.e., the echoes in the ultrasound image were 
weaker or fewer in this region, thereby making it more 
difficult to view.  The attempt to correlate the tentative 
and speculative conclusion of tendon rupture clinically was 
unsuccessful, as the October 2001 MRI resulted in an 
unequivocal statement that there was "no evidence of 
extensor hallucis longus tendon rupture."  Similarly, the 
June 2002 ultrasound impression was: "Suspicion of 
disruption of the extensor hallucis longus tendon in the 
region of the distal first metatarsal joint.  Visualization 
difficulties may in part be related to the patient's surgery 
in this region although lack of a clear proportionate 
movement of the tendon with forced flexion and extension of 
the great toe is suspicious for tendon rupture" (emphasis 
added).  Again, this tentative conclusion followed a 
statement that a segment of the tendon was unable to be 
reliably visualized, and the physician noted that the 
"evaluation was more difficult than the previous study as 
the tendon's course was harder to trace."  

The July 3, 2001, VAOPT record, which described a "left EHL 
rupture" did not indicate the underlying basis of this 
conclusion.  The physician noted that he had discussed with 
the veteran "the unfortunate fact that the EHL isn't in 
continuity and probably hasn't been for a period of time" 
(emphasis added)  thus indicating uncertainty as to the event 
that caused the discontinuity.  This uncertainty was also 
evidenced by physician's statement that, in the operation 
report, "[n]o mention was made of exposure or surgery 
involving the EHL."  The November 2000 VAOPT records 
similarly state that the surgical incision sites were remote 
from the EHL.  Finally in this regard, Dr. Pattavina's 
statement cited in support of the veteran's claim was, 
"Although the image intensity again diminishes along the 
first MPJ, clearly on a third image it almost appears as the 
extensor hallucis longus has been damaged or cut.  However, 
this is not fully demonstrated on serial images" (emphasis 
added).  Dr. Pattavina then noted acoustic impedance possibly 
consistent with scarring and his concluding impression was of 
postoperative fibrosing and scarring of the EHLT.

Thus, the statements of physicians concluding that the tendon 
was intact were definitive and were based on images that they 
indicated were sufficient for reaching their conclusions.  
This includes the opinion of both VA examiners specifically 
asked whether the disability was the result of VA 
carelessness, negligence, or error in judgment.  In contrast, 
those statements suggesting the possibility of a severed 
tendon did so tentatively, and admitted that they were based 
on an assessment of images that were insufficient to render a 
more definitive conclusion.

The competent medical evidence therefore overwhelmingly 
indicates that VA care, treatment, or examination, of the 
veteran, any fault therein, or the unforeseeable results 
thereof, did not cause or contribute to his left great toe 
disability, and there is thus no basis to award compensation 
benefits under 38 U.S.C.A. § 1151 (2002).  Accordingly, the 
claim must be denied.  In reaching this decision, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the competent evidence neither supports 
a finding that, nor is in relative equipoise on the question 
of whether, the veteran's great left disability was the 
result of VA fault or the unforeseeable results of VA care, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

The veteran's claim for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 (West 2002) for a left great toe 
disability is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



